Citation Nr: 1412168	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  11-11 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for bilateral eye disability.

3.  Entitlement to service connection for left arm disability (claimed as osteoarthritis).

4.  Entitlement to service connection for hyperlipidemia.

5.  Entitlement to service connection for impotence.

6.  Entitlement to service connection for hemorrhoids.

7.  Whether new and material evidence has been received to reopen a claim of service connection for gout.

8.  Entitlement to a compensable rating for left leg deep vein thrombosis (DVT).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1979 to March 1987.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Augusta, Maine, VA Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Columbus, South Carolina, RO.  In March 2012, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's claims file.

The issues of service connection for hypertension, bilateral eye disability, left arm disability, and gout (on de novo review) and entitlement to a compensable rating for left leg DVT are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if action on his part is required.





FINDINGS OF FACT

1.  At the March 2012 videoconference Board hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw his appeal in the matters of service connection for hyperlipidemia, impotence, and hemorrhoids; there are no questions of fact or law remaining before the Board in these matters.

2.  An unappealed August 1992 rating decision denied the Veteran's claim of service connection for gout essentially on the basis that such disability was not manifested in, or otherwise shown to be etiologically related to, his active service. 

3.  Evidence received since the August 1992 rating decision suggests that the Veteran's gout may be related to his service, relates to an unestablished fact necessary to substantiate the claim of service connection for such disability, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Regarding the claims of service connection for hyperlipidemia, impotence, and hemorrhoids, the criteria for withdrawal of an appeal by the appellant are met; the Board has no further jurisdiction in these matters.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  New and material evidence has been received and the claim of service connection for gout may be reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal and Dismissal

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision in a matter.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or his representative.  38 C.F.R. § 20.204.

At the March 2012 videoconference Board hearing, the Veteran testified that he was withdrawing that portion of his appeal seeking service connection for hyperlipidemia, impotence, and hemorrhoids.  Hence, there are no allegations of error of fact or law for appellate consideration in these matters.  Accordingly, the Board does not have jurisdiction to consider an appeal in these matters, and the appeal in these matters must be dismissed.

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  It applies to the instant claim.  However, inasmuch as this decision grants that portion of the claim that is being addressed, i.e., reopens the claim, there is no reason to belabor the impact of the VCAA on this matter, as any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

An August 1992 rating decision denied the Veteran's claim of service connection for gout essentially on the basis that the evidence did not show that such disability was manifested during service, or within a year after service, and was not otherwise shown to be causally related to his service.  He did not appeal this decision, or submit new and material evidence within a year following, and it became final.  38 U.S.C.A. § 7105.

Generally, a claim on which there is a prior final denial may not be reopened and reconsidered unless new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990)...

Evidence of record at the time of the August 1992 rating decision included service treatment records (which are silent for complaints, treatment, or diagnosis of gout) and a November 1989 private treatment record noting a prior medical history of gout.

Evidence received since the August 1992 rating includes the Veteran's testimony at the March 2012 videoconference Board hearing that he had gout diagnosed during service.  Taken at face value (as required for the purpose of reopening), this testimony addresses the matter of a nexus between the claimed disability and his service and relates to an unestablished fact necessary to substantiate the claim of service connection for gout.  When considered with the other evidence of record (discussed further in the remand below), it raises a reasonable possibility of substantiating the claim.  Consequently, particularly in light of the "low threshold" standard outlined in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board finds that the evidence received since August 1992 is both new and material and that the claim of service connection for gout may be reopened.  De novo consideration of the claim is addressed in the remand below.


ORDER

The appeals seeking service connection for hyperlipidemia, impotence, and hemorrhoids are dismissed.

The appeal to reopen a claim of service connection for gout is granted.


REMAND

On review of the record, the Board finds that further development is needed for VA to fulfill its duties mandated under the VCAA.

During the March 2012 videoconference Board hearing, the Veteran indicated that he received VA medical treatment potentially pertinent to the issues on appeal that is not reflected in the current record.  (See, March 2012 hearing transcript, page 9, asserting VA treatment for hypertension in 1990.)  The few VA treatment records in the claims file that are dated prior to July 2008 appear to have been provided by the Veteran (and do not relate to treatment for hypertension).  As reports of VA treatment are constructively of record (and as the discussion at the Board hearing indicates they are reasonably likely to contain pertinent information), they must be obtained prior to any subsequent development.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).

With respect to the claim of service connection for bilateral eye disability, the January 2010 VA examiner opined that the Veteran's eye disabilities were less likely than not related to service because the retinal detachment occurred only three years prior (per the Veteran's reported history) and because glaucoma does not present as blurred vision and visual acuity, symptoms noted in service.  However, a VA treatment record from September 2008 notes "longstanding retinal detachment" in the right eye, which the examiner did not discuss.  In addition, the examiner failed to discuss an October 1983 STR noting ocular hypertension, an August 1985 STR noting bilateral conjunctival hemorrhage of unknown etiology, and an October 1986 STR diagnosing right eye amblyopia, which the Veteran contends were early signs of his bilateral glaucoma.  Remand is required to obtain a medical nexus opinion that considers/accounts for all relevant evidence of record.

With respect to the claim of service connection for a left arm disability (claimed as osteoarthritis), the Board notes that, starting in November 2009, VA treatment records note osteoarthritis, not otherwise specified, as an active problem.  The Veteran testified that he has arthritis in his left shoulder and elbow that developed as a result of a motor vehicle accident (MVA) in service.  His STRs document treatment in May 1986 for left shoulder lacerations sustained in a MVA.  There is no medical nexus opinion of record that addresses the Veteran's contentions concerning this claim.  The Board finds that the "low threshold" standard as to when an examination to secure a nexus opinion is required is met for this issue, and development for such an examination is warranted.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Regarding the reopened claim of service connection for gout, the Veteran testified that he developed gout in his left foot and ankle as a result of trauma in service.  (See hearing transcript, page 18.)  The Board notes that his STRs document treatment for left foot pain on several occasions (see, e.g., a November 1983 STR noting left ankle pain, an October 1984 STR documenting left toe pain, and a June 1986 STR noting left foot pain following the MVA) and that he received postservice treatment for gouty arthritis in his left great toe beginning in 1989 (see January 1993 VA treatment record.  There is no medical nexus opinion of record concerning this claim.  An examination to secure a medical opinion is necessary.

Finally, regarding the rating for left leg DVT, the Veteran testified at the March 2012 videoconference Board hearing that his condition has worsened since his January 2010 VA examination; he endorsed symptoms of leg swelling not relieved by elevation, throbbing, poor circulation, and scaly/itchy skin.  While a new examination is not required simply because of the amount of time that has passed since the last examination, it is well established that a new examination is appropriate when there is an allegation of an increase in severity of a disability since the last examination.  See VAOPGCPREC 11-95 (1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  The Veteran is competent to observe that his symptoms and their disabling effects have increased in severity since the prior examination.  Accordingly, a contemporaneous examination is indicated.

The case is REMANDED for the following:

1.  The RO should ask the Veteran to identify all providers of evaluation or treatment he has received for the disabilities remaining on appeal and to provide all authorizations necessary for VA to obtain any private records of such evaluations and treatment.  The RO should secure for the record copies of complete clinical records of the evaluations and treatment from all providers identified, to specifically include all VA records that are not already associated with the record.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the RO's request for identified records sought, the Veteran must be so notified and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2.  After the record is determined to be complete, the RO should arrange for an ophthalmologic examination of the Veteran to determine the nature and etiology of his bilateral eye disabilities, to include glaucoma and detached right retina.  The entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be completed.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion that responds to the following:

(a)  Please identify (by medical diagnosis) each of the Veteran's current eye disabilities.

(b)  Based on the factual data in the record, is it at least as likely as not (a 50 % or greater probability) that any current eye disability diagnosed began in (or is otherwise related to) the Veteran's service?

The examiner must explain the rationale for all opinions.

3.  The RO should also arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of any left arm disability manifested by shoulder and elbow pain and gout.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be completed.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion that responds to the following:

(a) Please identify (by medical diagnosis) the Veteran's current left arm disabilities.

(b) Please identify the likely etiology for each left arm disability diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that such disability began in (or is otherwise related to) the Veteran's military service, to include the 1986 MVA therein? 

(c) Please identify the likely etiology for the Veteran's gout.  Specifically, is it at least as likely as not (a 50% or greater probability) that it began in (or is otherwise related to) the Veteran's military service, to include the left foot and ankle injuries noted in his STRs? 

The examiner must explain the rationale for all opinions.

4.  The RO should also arrange for the Veteran to be examined by an appropriate physician to assess the nature and likely etiology of his left leg DVT.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be completed.  Based on review of the record and examination of the Veteran, the examiner should identify all symptoms (and related impairment of function) associated with the Veteran's service-connected DVT.  The examiner should elicit the Veteran's subjective complaints, report all clinical findings in detail, and reconcile the subjective complaints with the objective findings, commenting on the resulting functional impairment.  If symptoms of swelling are not noted on examination, the examiner should specifically comment as to whether any apparent skin condition reflects/suggests intermittent swelling.

The examiner must explain the rationale for all opinions.

5.  The RO should then review the record and readjudicate these claims.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


